Curia, per

O’Neall, J.
We are very clearly of opinion that the verdict is right, and must be sustained.
It is true that an attorney has no right to dispose of his client’s chose in action; but it is equally true, that if such chose in action is valueless, no damages can be recovered against the attorney on account of it. His release of the debt placed in his hands for collection, or his exchange of it for another, is a sufficient prima facie shewing to charge him ; and casts upon him the burthen of shewing that the act which he did was fair, and calculated to promote his client’s interests, and that in point of fact, no injury or damage resulted therefrom.
We agree with the Judge below, that the legal undertaking of an attorney is to discharge the professional business committed to him, with a reasonable degree of care, skill and diligence ; and that when the facts proved in this case were applied to this legal undertaking of the attorney, the defendant, they did not make out such a breach as would subject the defendant to damages.
The motion for a new trial is dismissed.
Johnson and Harper, JJ. concurred.